DETAILED ACTION


Allowable Subject Matter
Claims 1, 2, 5, 6, 9-11, 14, 15, 18-20, 23, 24 and 27-34 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches an augmented reality positioning method for location-based service LBS, wherein the method executed by a first terminal comprises:
triggering a real scene navigation between a first terminal and a second terminal when a distance of the first terminal and a second terminal is smaller than a preset distance; 
transmitting location information and direction information of the first terminal to a server; 
receiving AR information transmitted by the server, wherein the AR information comprises: 
	a 3D model carrying the location information on and the direction information of the first terminal and the location information of the second terminal; and 
displaying the AR information at the 2-dimensional location of the view finder of the camera.
However in the context of claim 1 as a whole, the prior art does not teach, “mapping the location information of the second terminal according to the 3D model to a 2-dimensional location of a view finder of a camera of the first terminal.”
Therefore, Claim 1 as a whole is allowable.
Claim 6, 10, 15, 19 and 24 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611